Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Note: The amendment of March 16th 2022 has been considered.
Claims 1 and 6 have been amended.
Claims 5 and 11 were cancelled.
Claims 1-4, 6-10 and 12-15 are pending in the current application.
Claims 14 and 15 are withdrawn from consideration.
Claims 1-4, 6-10, 12 and 13 are examined in the current application.
Any rejections not recited below have been withdrawn.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 16th 2022 has been entered.

Claim Rejections - 35 USC § 112
In light of the amendments filed on March 16th 2022, the rejections of claims 1 and 6 under 35 USC §§112 (a) and (b) have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-10, 12 and 13 are rejected under 35 U.S.C. 103 as obvious over Ryusuke et al., (JP 2007-60913 A).

Regarding claims 1, 6, 12 and 13: Ryusuke discloses a hard water-in-oil emulsified oil-and-fat composition (i.e., compound butter) that is used in laminar baked goods, such as puff pastry (see Ryusuke abstract; page 2, paragraphs 2, 7 and 8). Moreover, Ryusuke discloses the fat phase is a mixture of fractionated lower melting raw milk fat (i.e., melting point between 3°C and 7°C) and 10-35wt% anhydrous milk fat (i.e., high melting butter-oil with melting point between 38°C and 42°C), wherein the oil-and-fat composition is cooled while being homogenized and sheared (i.e., process used scraped surface heat exchanger) and shaped (see Ryusuke abstract; page 2, paragraphs 6-8; page 3, paragraphs 1-6; page 4, paragraphs 1-2; examples 1-4).  
Ryusuke discloses of attaining the fractionated raw milk fat by conventional dry fat fraction techniques (See Ryusuke page 3, paragraphs 5-6). Ryusuke also discloses adding an aqueous solution of sodium chloride (i.e., 16.5 parts water and 1 part sodium chloride)  (see Ryusuke examples 1-2), but fails to disclose the aqueous fraction comprises 90% of the protein from the fat (i.e., cream) fraction; However, given the fact Ryusuke discloses an oil-and-fat composition that is the same or similar to the oil-and-fat composition recited in the claims, i.e., a fat phase comprising a mixture of fractionated lower melting raw milk fat (i.e., melting point between 3°C and 7°C) and 10-35wt% anhydrous milk fat (i.e., high melting butter-oil with melting point between 38°C and 42°C), adding water (i.e., an aqueous solution) to the oil-and-fat composition, wherein the oil-and-fat composition is cooled while being homogenized, sheared and shaped, it is examiner’s position that the aqueous fraction comprising more than 90% of the protein from the cream fraction recited in claims 1 and 6, is inherently present in Ryusuke.  As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
As to the hardness range recited in claims 1 and 6: Ryusuke discloses a hard water-in-oil emulsified oil-and-fat composition (i.e., compound butter) that is used in laminar baked goods, such as puff pastry, where the stiffness of the oil-and-fat is a concern (see Ryusuke abstract; page 2, paragraphs 2, 7 and 8) and the anhydrous milk fat content and melting point reads on the anhydrous milk fat used by applicant (see Rusuke abstract; page 2, paragraphs 6-8; page 3, paragraphs 1-6; see Specification paragraph [0024]). While Ryusuke discloses the solid fat profile of the fractionated lower melting raw milk fat (i.e., melting point between 3°C and 7°C) and of the anhydrous milk fat (i.e., high melting butter-oil with melting point between 38°C and 42°C) (see Rusuke abstract; page 2, paragraphs 6-8; page 3, paragraphs 1-4), Ryusuke fails to disclose the hardness of oil-and-fat composition at 10°C; However, in view of the fact that the oil-and-fat composition in Ryusuke comprises the same constituents with similar attributes as the claimed constituents, and is processed through the same or similar process as the claimed process, it is examiner’s position that the claimed hardness of the oil-and-fat composition at 10°C is inherently present in the oil-and-fat composition in Ryusuke. As set forth in MPEP §2112.01, "where...the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. See In re Brown, 59 CCPA 1036, 459 F.2d 531,173 USPQ 685 (1972)." In re Best, Bolton and Shaw 195 USPQ 430 (CCPA 1977).
Regarding claim 2, 3, 8 and 9: Ryusuke discloses the fat phase is milk fat that is attained from fractionating raw milk and comprises 10-35wt% anhydrous milk fat (i.e., butter-oil) (see Ryusuke abstract; page 2, paragraph 7; page 3, paragraph 1). Since the anhydrous milk fat in claims 2 and 8 overlap the anhydrous milk fat (i.e., butter-oil) in Ryusuke, a prima facie case of obviousness exists. (see MPEP §2144.05).
Regarding claims 4 and 10: Ryusuke discloses the composition is cooled while being homogenized and sheared (i.e., process used scraped surface heat exchanger) (see Ryusuke page 4, paragraphs 1-2; examples 1-4), but fails to disclose two serially connected scraped surface heat exchangers; However, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). In this case, given the fact Ryusuke discloses a product that is the same or similar to the product recited in the claims, which is processed through similar process, the product in Ryusuke meets the claimed limitations.
Regarding claim 7: Ryusuke discloses a hard water-in-oil emulsified oil-and-fat composition (i.e., compound butter) comprising at least 30 wt% fat (see Ryusuke examples 1-4).

Response to Arguments
Applicant's arguments filed on March 16th 2022 regarding the rejections under 35 USC §103 have been fully considered but they are not persuasive.

With regards to Applicant arguments that the prior art references fail to render the claimed invention obvious, because Ryusuke fails to disclose newly added cream fraction protein in the aqueous fraction recited in claims 1 and 6, it is most respectfully noted that these new limitations are addressed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792